DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/18/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10561496 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel German on 5/3/22.
The application has been amended as follows: 
21. A balloon catheter for insertion into a body lumen with blood flowing therethrough, the balloon catheter comprising: 
an elongate member defining an inflation lumen, the elongate member having a proximal end and a distal end, a plurality of balloons coupled to the distal end of the elongate member and connected in fluid communication with the inflation lumen of the elongate member, and a plurality of interlocking mechanisms, wherein one interlocking mechanism is positioned between each adjacent pair of the balloons, 
wherein the balloons are arranged circumferentially about a central axis so as to form an additional lumen extending along the central axis and wherein the lumen is configured to allow passage of the blood therethrough, wherein each of the balloons comprises a non-circular cross-sectional shape having at least two substantially straight side portions extending radially relative to the central axis, and wherein each substantially straight side portion at least partially abuts the substantially straight side portion of an adjacent one of the balloons.
22. The balloon catheter of claim 21, further comprising a support coil coupled to the distal end of the elongate member, the support coil extending along the central axis within the additional lumen and at least partially supporting the balloons.
24. The balloon catheter of claim [[21]]23, wherein a pitch of the support coil at the bulbous end regions is greater than a pitch of the support coil at the tubular central region to facilitate passage of the blood therethrough each of the bulbous end regions.
28. The balloon catheter of claim 27, wherein the inner portion defines a portion of the additional lumen.
30. The balloon catheter of claim 21, wherein ends of the balloons have openings defined therebetween, the openings establishing fluid communication between the additional lumen and the blood in the body lumen.
34. The balloon catheter of claim [[1]]21, further comprising a surrogate valve configured to block openings defined between ends of the balloons to prevent backflow of blood.
37. The balloon catheter of claim [[1]]21, wherein at least one of the balloons includes at least one web extending between and connected to the at least two substantially straight side portions.
38. A method of using a balloon catheter, the method comprising:  
flowing fluid through an inflation lumen into a plurality of balloons coupled to a distal end of an elongate member; 
wherein each of the balloons comprises a non-circular cross-sectional shape having at least two substantially straight side portions extending radially relative to a central axis, and wherein each substantially straight side portions at least partially abut the substantially straight side portion of an adjacent one of the balloons;
positioning the balloons in a circumferentially adjacent arrangement and inflating the balloons the central axis 
maintaining stability of the balloons by abutting radially extending sides of the balloons against each other; 
a plurality of interlocking mechanisms, wherein one interlocking mechanism is positioned between each adjacent pair of the balloons; and 
perfusing a second fluid from one end of the circumferentially adjacent arrangement of balloons, through the perfusion lumen and to another end of the circumferentially adjacent arrangement of balloons.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regard to claim 21, the closest prior art of record Tilson (US2015/0272732) teaches in the same field of endeavor a balloon catheter for insertion into a body lumen with blood flowing therethrough (Paragraph [0211]), the balloon catheter comprising: 
an elongate member defining an inflation lumen (passage 692), the elongate member having a proximal end and a distal end (extends along length of balloon structure, Paragraph [0211])), a plurality of balloons (balloon segments 656) coupled to the distal end of the elongate member (coupled by apertures 714, Paragraph [0211]) and connected in fluid communication with the inflation lumen of the elongate member (Paragraph [0211]), 
wherein each of the balloons comprises a non-circular cross-sectional shape having at least two substantially straight side portions extending radially relative to the central axis (see Fig. 24B), and wherein each substantially straight side portion at least partially abuts the substantially straight side portion of an adjacent one of the balloons (see Fig. 24B).
However, Tilson does not disclose or make obvious a plurality of interlocking mechanisms, wherein one interlocking mechanism is positioned between each adjacent pair of the balloons, wherein the balloons are arranged circumferentially about a central axis so as to form an additional lumen extending along the central axis and wherein the lumen is configured to allow passage of the blood therethrough as recited in claim 21. 
With regard to claim 38, the closest prior art of record Tilson (US2015/0272732) teaches in the same field of endeavor a method of using a balloon catheter (see Abstract), the method comprising:  
flowing fluid through an inflation lumen (passage 692) into a plurality of balloons (balloon segments 656) coupled to a distal end of an elongate member (coupled by apertures 714, Paragraph [0211], where the passage 692 is fluidly connected to the balloons by the apertures 714 for inflation); 
wherein each of the balloons comprises a non-circular cross-sectional shape having at least two substantially straight side portions extending radially relative to a central axis (see Fig. 24B), and wherein each substantially straight side portions at least partially abut the substantially straight side portion of an adjacent one of the balloons (see Fig. 24B);
positioning the balloons in a circumferentially adjacent arrangement and inflating the balloons to form a perfusion lumen extending along the central axis about which the balloons are arranged (perfusion lumen is interpreted as the lumen formed by the inner surface of the balloons 656, Paragraph [0211]); 
maintaining stability of the balloons by abutting radially extending sides of the balloons against each other (see Fig. 24B); 
However, Tilson does not disclose or make obvious a plurality of interlocking mechanisms, wherein one interlocking mechanism is positioned between each adjacent pair of the balloons, perfusing a second fluid from one end of the circumferentially adjacent arrangement of balloons, through the perfusion lumen and to another end of the circumferentially adjacent arrangement of balloons as recited in claim 38. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             
	
/Ryan J. Severson/Primary Examiner, Art Unit 3771